Citation Nr: 0605638	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition, to include Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1957 to June 1960. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas. 

In April 2005, the veteran appeared before the undersigned 
Veterans Law Judge to present testimony on the issues on 
appeal. At that time, the veteran submitted additional 
evidence, in the form of VA medical treatment records, with a 
signed waiver of RO consideration of the evidence.


FINDING OF FACT

The veteran does not have a current diagnosis for a bilateral 
knee condition, to include Osgood-Schlatter disease.


CONCLUSION OF LAW

The veteran does not have a current bilateral knee condition, 
including Osgood-Schlatter disease, and therefore service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim(s). The veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current knee pain and other 
experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994). He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran initiated his claim in September 2003 arguing 
that his bilateral knee condition, claimed as Osgood-
Schlatter disease (O-S disease), was first diagnosed while in 
service. The veteran, due to complications of non-service 
connected diabetes mellitus, has both legs amputated below 
the knee. During his April 2005 Board hearing, he argued that 
his knee condition prevents him from wearing prostheses 
because of the pain, thus confining him to a wheelchair. 

Here the crucial inquiry is whether the veteran's in-service 
diagnosis of O-S disease of the knees can be linked to any 
current bilateral knee condition. The Board concludes it 
cannot. Although there is evidence that the veteran was 
diagnosed with and treated for O-S disease during service, 
the medical evidence shows that the veteran does not have a 
current bilateral knee condition.

The service medical records indicate that the veteran was 
treated in July 1958 for complaints of pain in both his 
knees, thought to be bursitis. In the records, the veteran 
noted he had been diagnosed with O-S disease in 1953. The 
veteran received treatment from July 1958 to October 1958 in 
the form of knee injections for his O-S disease. The record 
then shows no further complaints until September 1959, when 
the veteran complained of persistent pain and weakness of his 
knee. Examination, however, revealed only minimal tenderness 
with no swelling, deformity or limitation of motion. X-rays, 
moreover, showed "old changes" only. The examiner noted 
that the veteran was under the mistaken impression that his 
O-S disease was a permanent dehabilitating disease. He was 
then informed that O-S was a "relatively innocuous disease" 
and that he could return to full duty. There was no further 
treatment or complaints concerning the veteran's knees for 
the duration of the veteran's time in service.

The first question that must be addressed, therefore, is 
whether incurrence of a chronic bilateral knee disorder is 
factually shown during service.  The Board concludes it was 
not. Despite the aforementioned treatment, the fact remains 
that the veteran was able to forego treatment for his 
remaining year of active military service. His June 1960 exit 
examination was negative for any bilateral knee condition, 
and indeed he expressly reported that his knees were 
"normal" at that time. Indeed, prior to separation, the 
veteran underwent an orthopedic examination in September 1959 
where the examiner found no knee abnormalities other than the 
veteran's subjective complaints of pain. This evidence makes 
it clear that any symptoms the veteran experienced at the 
time and shortly after the July 1958 diagnosis of O-S disease 
had long since resolved, to the point that he denied having 
any bilateral knee problems upon exit.

The Board notes and sympathizes with the veteran's extensive 
medical history and present condition due to his non-service 
connected diabetes mellitus and complications thereof. 
Unfortunately, despite the voluminous post-service medical 
records provided by the veteran, there is no evidence of any 
complaints, treatments, or symptoms of any bilateral knee 
condition since separation from service. Indeed, the first 
complaint of knee pain since his in-service treatment was the 
filing of this September 2003 claim, nearly five decades 
later. 

Therefore, based on the lack of in-service treatment from 
September 1959 to June 1960, the explicit denial of knee-
related symptoms in June 1960, and the lack of any 
complaints, treatments or symptoms for several decades 
thereafter, the Board must conclude the in-service injury was 
acute and transitory and not a chronic condition.

The next question is whether there is any post-service 
disability of the knees that may be related to the in-service 
diagnosis and treatment of O-S disease.  Even if a chronic 
condition was not shown during service, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology or under 38 C.F.R. § 3.303(d) if 
the evidence shows a disease first diagnosed after service 
was incurred in service.  

As for continuity of symptomatology, the Board must conclude 
that despite the veteran's testimony, that is simply not 
present. Although the veteran was diagnosed with O-S disease 
in July 1958, there is no evidence of post-service treatment 
for any knee condition, including O-S disease. During his 
April 2005 Board hearing, the veteran testified that he never 
sought treatment for his knees because he was told that it 
was an incurable condition and therefore he "learned to live 
with it and hoped that it would get better." He also 
testified that now his knees are a problem because the pain 
prevents him from being able to use his prostheses for the 
legs. Consequently, he is confined to a wheelchair. The 
veteran noted that he is not currently seeking treatment for 
his knees. 

The Board has considered the veteran's testimony. 
Unfortunately, the veteran's contentions that he suffered 
with constant knee pain since service cannot be substantiated 
by the evidence of record. The veteran was under constant 
treatment for his diabetes since 1995 and indeed was 
hospitalized in 2003 for severe complications with his 
diabetes mellitus, to include below the knee amputations of 
both legs. As part of his recovery, the veteran was fitted 
for prostheses and evaluated on a daily basis, which is well 
documented in the record. There is no indication in the 
voluminous records that the veteran ever complained of knee 
pain, inability to use the prostheses, or any other knee 
symptomatology. Given his lengthy hospitalization, the 
veteran had ample opportunity to discuss any potential knee 
conditions, yet he did not. There is simply nothing in the 
record that supports his contention that he suffered with 
pain since service. 

Without such evidence, his claim must be denied.  His 
complaints of pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right shoulder disability must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in December 2003. The letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession. 
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The December 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA. In addition, the May 2004 Supplemental Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice. When considering the 
notification letters, the rating decision on appeal and the 
statement of the case (SOC) as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant. However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II. Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met. Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless. See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was done 
in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records and VA 
medical records are in the file. Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has a 
current disability connected to an in-service event, injury 
or disease is his own lay statements. Such evidence is 
insufficient to trigger VA's duty to provide an examination. 
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion. See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"). 
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service"). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Service connection for a bilateral knee condition, including 
Osgood-Schlatter disease, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


